Citation Nr: 1422830	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 10 percent prior to June 21, 2011, and in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1969 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.  In September 2010, the Veteran testified at a hearing at a travel board hearing before the undersigned.  In March 2011, the Board remanded the appeal for further development.  

In a May 2011 the Veteran notified VA that he was unemployed apparently because of his service connected PTSD.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative, reported in a November 2012 statement that his PTSD continues to worsen and his mental health continues to deteriorate.  Moreover, the Veteran's most recent VA PTSD examination was provided in June 2011, and it is now nearly three years old.  As such, the evidence indicates that the disability may have increased in severity since the last examination, and VA is required to afford him a contemporaneous examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As explained above, the record raises a claim for a TDIU.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

The record shows that the Veteran receives ongoing treatment from the Tampa VA Medical Center.  However, his post-February 2012 treatment records are not found in the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his PTSD, and take appropriate measures to obtain those records.  Id.

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-February 2012 treatment records from the Tampa VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Contact the Veteran and ask that he identify any outstanding non-VA records pertaining to his PTSD that are not already of record.  Appropriate measures to obtain and associate with the claims file any identified records should be taken by the AOJ.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities including his PTSD, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

4.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the nature and severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

5.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  After undertaking any other needed development, adjudicate the claims including the claim for a TDIU.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

